EXHIBIT Transcript of Analysts International Corporation Earnings Conference Call – July 29, 2008 Prepared Remarks: Moderator: Good morning. My name is Jennifer and I will be your conference facilitator today. At this time, I would like to welcome everyone to the Analysts International Corporation Second Quarter 2008 conference call. All lines have been placed on mute to prevent any background noise. After the speakers’ remarks, there will be a question and answer session. If you would like to ask a question during this time, simply press star, then the number 1 on your telephone keypad. If you would like to withdraw your question, press star, then the number 2 on your telephone keypad. This conference call will contain forward-looking statements within the meaning of the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. In some cases, forward-looking statements can be identified by words such as “believe”, “expect”, “anticipate”, “plan”, “potential”, “continue”, or similar expressions. Forward-looking statements also include the assumptions underlying any of these statements. 1 Such forward-looking statements include or relate to our expectations concerning quarterly and annual operating results, working capital, expected need for and uses of cash, implementation of our business plan, achieving or exceeding our business objectives ahead of plan, improvement in our gross margin and our overall performance. These forward-looking statements are based upon current expectations and beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the statements. For more information concerning the risks associated with our business, and the economic, business, competitive and/or regulatory factors affecting our business generally, refer to the Company’s filings with the SEC, including its Annual Report on Form 10-K for its most recent fiscal year, especially in the Management’s Discussion and Analysis section, its most recent Quarterly Report on Form 10-Q and its Current Reports on Form 8-K. All forward-looking statements included in this conference call are based on information available to the Company on the date of the earnings conference call. The Company undertakes no obligation (and expressly disclaims any such obligation) to update forward-looking statements made in this transcript to reflect events or circumstances after the date of this conference call or to update reasons why actual results would differ from those anticipated in such forward-looking statements. In addition, in this call, management will review financial measures such as EBITDA that do not conform to Generally Accepted Accounting Principles. 2 For a reconciliation of these measures and the Generally Accepted Accounting Principles, participants are directed to the company’s press release which is posted on its website at www.analysts.com. As a reminder, this call is being recorded. Thank you. I will now turn the conference over to Elmer Baldwin. Please go ahead, sir. Elmer Baldwin: Thanks. Good morning everyone and thank you for joining us today. During today’s call, Mic Michels will recap the financials and I will highlight a few of our accomplishments during the second quarter. I’ll conclude by commenting on what we see as we look forward into the second half of 2008 and discussing priorities of our business going forward. Mic? Mic Michels:Thank you, Elmer. As we stated in our press release earlier this morning, during the second quarter of 2008 our total revenue was $82 million, down from $89.2 million in the second quarter of 2007. At the bottom line, our second quarter resulted in a net loss of $984,000 or $(.04) per diluted share. This loss includes restructuring, severance and other consulting costs of $909,000 or $0.04 per diluted share. This compares to a net loss of $723,000, or $0.03 per diluted share in the second quarter of 2007 which included restructuring, severance and other consulting costs of $600,000, or $0.02 per diluted share. 3 Year-over-year second quarter revenue declined eight percent with five percentage points of the overall decrease resulting from a decline in product sales. During the second quarter of 2008, product sales were $9.6 million, compared to $14.0 million in the second quarter of 2007. Direct services revenue was $58.2 million in the second quarter of 2008 compared to $60.4 million in the second quarter of 2007 contributing 2 percentage points to our overall revenue decline of 8 percent. As we have reduced the placement of third parties to fulfill our largest clients’ staffing needs, we continue to see a corresponding decline in our sub supplier revenue.Second quarter sub supplier revenue was $14.2 million, compared to $14.8 million in the comparable quarter of 2007 contributing 1 percentage point to the overall second quarter year-over-year decline in revenue. Our overall gross margin was 15.8% of revenue for the second quarter of 2008 which is the same as what we reported in the second quarter of 2007. Our average bill rates during the quarter of 2008 increased by nearly 1 percent when compared to the first quarter of 2008 and by nearly 6% when compared to the second quarter of 2007. Continued pressure in sub supplier margins offset the rate benefit attained through the reduction of low margin product revenue while margins generated from direct services remained stable. 4 At the end of the second quarter of 2008, excluding consultants billing through us as subsuppliers and nurses billing through our medical staffing business, total company headcount was 2,180, compared to 2,505 at the end of the second quarter of 2007. Billable headcount continues to represent approximately 86% of our entire staff. Our second quarter SG&A expense, which excludes restructuring and severance charges, was $12.9 million; a $1.2 million, or 8% reduction over second quarter expenses in 2007. The decrease in our SG&A expense is the result of realized efficiencies in the centralization of our administrative functions as well as other reductions in operating costs. As we have previously discussed, our new business plan calls for us to eliminate over $6 million dollars of SG&A on an annualized basis. We expect to begin to see the benefits of these reductions in the third quarter of 2008. Adjusting for the $909,000 of restructuring, severance and other consulting charges in the second quarter of 2008, we reported adjusted EBITDA of $762,000.This compared to adjusted EBITDA of $644,000 during the second quarter of From a balance sheet perspective, accounts receivable totaled $59.0 million at the end of the second quarter 2008; down $500,000 when compared to the end of the first quarter 2008, and down $4.3 million from the end of the second quarter of 2007.This decline is a result of lower revenue and continued improvements in our days sales outstanding. 5 At the end of the second quarter 2008, our days sales outstanding were 67 compared to 71 in the first quarter of 2008 and 73 days in the fourth quarter of 2007. We continue to focus our efforts on managing our DSO to as low of a level as practical. Working capital was $23.9 million for second quarter 2008 was down from $24.4 million at the end of the first quarter 2008 and $24.8 million at the end of the fourth quarter 2007. We finished the quarter with $1.3 million of outstanding debt, down from $3.5 million at the end of the first quarter and down from $1.6 million in the fourth quarter of 2007. This decrease in outstanding debt between the first and second quarters was due primarily to the timing of our bi-weekly payroll.The second and fourth quarters have similar payroll timing.Our credit facility had total availability of $31.7 million at the end of the quarter, leaving us with unused capacity of approximately $30.4 million. The level of available borrowings under this facility will continue to fluctuate as our receivables collateral base fluctuates. This line of credit is available for our use as growth and other business opportunities call for working capital and other investments. We believe our unused credit facility will more than adequately continue to support the operating needs of our company. With that, I’ll turn the call back over to Elmer. 6 Elmer Baldwin: Thanks, Mic. The first half of 2008 has been all about restructuring and refocusing the company.
